DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-9 in the reply filed on 09/22/2021 is acknowledged.

Status of Claims
Claims 1-15 are pending, with claims 1-9 being examined and claims 10-15 being withdrawn pursuant to the election filed 09/22/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn (US-2008/0217246-A1) in view of Thomas (US-2003/0133833-A1).
Regarding claim 1, Benn teaches a reagent storage system for a microfluidic device comprising: 
a microfluidic chamber (referred to as main channel 88) formed in a microfluidic device (referred to as fluidic backbone 26) ([0081] and Figure 5);
a blister pack (referred to as blister pack 24) to store a reagent, the blister pack (24) comprising an electrically conductive membrane barrier (referred to as frangible lower portion 64) adjacent to the chamber (88) ([0069]);
a thinned region formed in the membrane barrier (64);
	It is understood that there is a thinned region in the membrane barrier (frangible lower portion 64) as it passes over the blister region. 
	Paragraph [0069] states that blister domes 38 are sealed along the frangible lower portion 64, where paragraph [0070] states that the frangible lower portion 64 may be made of 0.001” hard-temper foil. It is understood that foil is electrically conductive. As stated by paragraph [0060] the blister pack 24 is bonded to a fluidic backbone 26. As further stated by paragraph [0081], fluidic backbone 26 defines channel 88 to allow for a fluid pathway to flowcells from liquid that are stored and released in blister domes 38. Paragraph [0081] states 
	Benn does not teach a conductive trace to supply electric current to heat and melt the thinned region and cause the membrane barrier to open and release the reagent into the chamber.  
	In the same problem solving area of releasing reagents from a blister pack, Thomas teaches the controlled release of chlorine dioxide from a blister pack (Thomas; [0001], [0029]). 
 	Specifically, Thomas teaches where a blister pack has individual pockets 18 that are sealed by a foil ([0034]). As further stated by paragraph [0035], there is a conductor 24 that is terminated with an electrode 26, where the electrode 26 is contact with the material covering each pocket 18. Further paragraph [0037] states that a resistance is created in the electrode 26 at the termination of each conductor 24, where the resistance causes the conductor 24 to heat up and melt the film or laminate to open the pocket 18. It is understood that [0031] states the bottom and covering material may be made of the same material, with [0033] stating that the bottom may be made from aluminum. As such, it is understood that the covering may be aluminum with the attached electrodes. 
	Examiner further finds that the prior art contained a device/method/product (i.e., a blister pack) which differed from the claimed device by the substitution of component(s) (i.e., opening via actuation of the blister dome) with other component(s) (i.e., opening via melting the cover), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the actuation means of reference Benn with opening the blister pack by using an electrode to melt the foil of the blister pack of reference Thomas, since the result would have been predictable.
Regarding claim 2, modified Benn teaches a thermal insulation layer within the blister pack and adjacent to the membrane barrier to concentrate heat in the thinned region and reduce heat transfer from the thinned region into the reagent.
Benn teaches where the frangible lower portion may be made of 0.001” hard-temper foil (Benn; [0070]). However, Benn does not teach a thermal insulation layer within the blister pack and adjacent to the membrane barrier. 
In the same problem solving area of releasing reagents from a blister pack, Thomas teaches the controlled release of chlorine dioxide from a blister pack (Thomas; [0001], [0029]). 
Specifically, Thomas teaches where the top material of a blister pack may be a film that is capable of being melted upon application of an electric current or heat, where the film is comprised of a polymeric material that may have one, two, or more layers ([Thomas; [0031]). [0032] of Thomas states that materials for the film include polyolefins such as polyethylene, polypropylene and copolymers and terpolymers, ethylene, propylene alpha olefin copolymers and terpolymers, polyesters, cellophane, and SARAN®. It is understood that as the film is capable of being melted, the layers of Thomas are thermally insulating. 

Regarding claim 5, modified Benn teaches wherein the electric current comprises a current pulse with a duration less than 0.01L2/D, where L comprises a radius of the blister pack and D comprises the thermal diffusivity of an aqueous reagent.
[0060] of Benn states that the blister pack 24 stores a plurality of liquids such as reagents and/or gases. 
Thomas teaches a switch 22 that is in communication with a microprocessor 14 connected to power supply 12, which may be a DC or AC power source (Thomas; [0039]). The microprocessor 14 has a timing device 20, which may be in the form of a clock, counter, or other timing device (Thomas; [0039]). As stated by [0040] of Thomas, the microprocessor 14 directs electricity to each conductor 24 in sequence, where the time interval depends on the length of time for the reactants of each pocket 18 to be used. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum pulse duration to a range of less than 0.01L2/D which would allow for the melting of the blister pack membrane (MPEP § 2144.05 (II)).   
It should also be noted that setting the pulse duration is an intended use of the electrical current, as such so long as the prior art teaches where an electrical current melts a membrane for the release of reagents, the prior art will read on the claim. Further, the 
Regarding claim 6, modified Benn teaches the device as in claim 5. Modified Benn further teaches wherein the blister pack comprises a radius on the order of 1 mm, and the duration of the current pulse is on the order of 70 ms.
[0062] of Benn states that the blister domes 38 may have a capacity ranging from 10 µL to 1 mL. It is therefore understood that the radius of the blister is on the order of 1 mm, as the size of the blister domes are dependent on the amount of fluid to be held. When the only difference between the prior art and the claims is a recitation of relative dimensions, and the device having the claimed relative dimensions will not perform differently than the prior art, the claimed device is not patentably distinct from the prior art, see MPEP 2144.04IV.A. 
Further, it is understood that Thomas teaches where a microprocessor that directs electricity in time intervals dependent on the length of time the reactants of each pocket 18 are to be used (Thomas; [0040]). As the duration of the electricity needs to be long enough to melt the membrane of the pocket, it is understood that the duration may be on the order of 70 ms. 
Additionally, the limitations set forth in claim 6 is the indented use of the electrical current. The duration of the electrical current is how the device is functioning, rather than a structural limitation. Therefore, as long as the prior art is capable of producing a current pulse on the order of 70 ms, it will read on the limitations of claim 6. 
Regarding claim 9, modified Benn teaches wherein a conductive trace comprises: a source electrode coupled to a first side of the membrane barrier; and, a sink electrode coupled to a second side of the membrane barrier.
[0036] of Thomas states that for a liquid reactant, there may be a barrier provided between reactants in each pocket 18, where there may be two electrodes 26 provided to each pocket. One electrode would open the pocket 18 and the other would open the barrier (Thomas; [0036]). It is understood that the electrodes of Thomas would be on different sides of the membrane and that one would be a source electrode and the second a sink electrode. 
It would have been obvious to one skilled in the art to have two electrodes because Thomas teaches that with two electrodes, it allows two reactants to intermix (Thomas; [0036]).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn (US-2008/0217246-A1) and Thomas (US-2003/0133833-A1) as evidenced by Topas Advanced Polymers TOPAS® 8007S-04 Cyclic Olefin Copolymer (COC), and in view of Snyder (US-2005/0241983-A1).
Regarding claim 3, modified Benn teaches a transparent cover to enable an optical sensor to sense the sensor substrate through the chamber. 
It is stated by [0060] of Benn that the blister pack 24 is bonded to the fluidic backbone 26. [0061] states that there is a lid 30 that is engaged with the fluidic backbone 26 to define the various components of cartridge 12. [0061] further states that the lid 30 may be an extruded film or that the lid may be provided to completely encase the cartridge. 

Is understood that Topas® 8007S-04 is optically clear as evidenced by the material property data provided. 
Note: recitation of “to enable an optical sensor to sense the sensor substrate through the chamber” is an intended use, and it is understood that as the cover (lid 30) is optically clear it would be capable of the claim limitations set forth in claim 3. 
Modified Benn does not teach a sensor substrate within the blister pack. 
In the analogous art of blister packs and monitoring said packs for the breaking of a frangible layer, Snyder teaches a blister pack with a frangible layer composed of a conductive material that is connected to a circuit via a conductive trace (Snyder; [0016]). 
Specifically, Figure 11a shows a dose 11 within a bubble chamber 17 of blister packet 13 with frangible aluminum foil layer 19 ([0090]). It is seen in Figure 11a that there is a printed circuit board 55, understood to be within the blister packet 13 as the blister packet 13 would be defined by the bottom portion (bubble chamber 17) and closed by paper backing layer 29 ([0090], [0092], Figure 11a). It is further understood that the electronic circuit board 55 is a sensor substrate. 
. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn (US-2008/0217246-A1) and Thomas (US-2003/0133833-A1), in view of Mora-Fillat (US-2012/0251410-A1), henceforth Mora. 
Regarding claim 4, modified Benn teaches a device as in claim 1. Modified Benn further teaches a plastic membrane. 
[0031] of Thomas states that the top of the device is any material that may be opened through the use of an electrical current that generates heat, or heat via heating a wire. [0031] and [0032] states that the top may be a thin film or laminate made of a polymeric material including polyolefins such as polyethylene and polypropylene, ethylene and propylene alpha olefin copolymers and terpolymers, polyesters, cellophane, and SARAN®. It is understood that these are plastics. 
It would have been obvious to one skilled in the art to modify the device of modified Benn such that the foil taught by Benn is the polymeric material as taught by Thomas because Thomas teaches that the polymeric material is capable of being opened with the use of an electrical current (Thomas; [0031]). 

In the analogous art of laminated materials, Mora teaches a chip with laminated metal layers for pressure reinforcement (Mora; [0014]). 
Specifically, Mora teaches where an HPLC chip has laminated metal layers with plastic layers integrated as an inner core that are surrounded by the reinforcing metal layers ([0014]). It is further stated by [0035] that at least one of the reinforcing layers are so thin that they form a foil-like structure. 
It would have been obvious to one skilled in the art to modify the device of modified Benn such that the polymeric material taught by Thomas has the metal reinforcing layers as taught by Mora because Mora teaches that the reinforcing layers allows for reinforcement against high pressures (Mora; [0014]). 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn (US-2008/0217246-A1) and Thomas (US-2003/0133833-A1), in view of McGarry (US-2004/0137605-A1). 
Regarding claim 7, modified Benn teaches the device as in claim 1. Modified Benn does not teach wherein the membrane barrier comprises an inert material coating to prevent chemical interaction between the reagent and a material of the membrane barrier.

Specifically, McGarry teaches where a base plate 32 may have a coating selected from the following: fluorinated ethylene propylene, gold, or platinum ([0057]). 
It would have been obvious to one skilled in the art to modify the device of modified Benn such that blister pack membrane has the coating as taught by McGarry because McGarry teaches that the coating will have similar biological compatibility and mechanical properties (McGarry; [0057]). 
Regarding claim 8, modified Benn teaches the device as in claim 7. Modified Benn further teaches wherein the inert material coating is selected from the group consisting of Au, Pt, and fluorinated ethylene-propylene, see claim 7 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796